United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
DEPARTMENT OF THE NAVY, NORFOLK
NAVAL SHIPYARD, Portsmouth, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-233
Issued: July 20, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 31, 2008 appellant filed a timely appeal from an October 20, 2008 Office of
Workers’ Compensation Programs’ decision denying his claim for hearing loss. Under 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has a hearing loss causally related to factors of his federal
employment.
FACTUAL HISTORY
Appellant, a 55-year-old engineering technician, filed a claim for benefits on March 24,
2005 alleging a bilateral hearing loss causally related to factors of his federal employment. He
first became aware that he had sustained a hearing loss causally related to his employment on
January 13, 2003. Appellant retired from the employing establishment in April 2004.
By letter dated March 31, 2008, the Office asked appellant for additional information
pertaining to his alleged employment-related exposure to loud noise. In statements dated

March 12 and April 28, 2008, appellant asserted that he had been exposed to loud noise while
working as a ship fitter and sheet metal mechanic from 1971 to 2004.
The Office referred appellant and a statement of accepted facts to Dr. L. Frederick
Lasson, a Board-certified otolaryngologist, for an audiologic and otologic evaluation. The
audiologist performing the September 18, 2008 audiogram for Dr. Lasson listed findings on
audiological evaluation. At the frequencies of 500, 1,000, 2,000 and 3,000 cps, the following
thresholds were reported: right ear -25, 20, 30 and 30 decibels: left ear -20, 25, 30 and 25
decibels. Dr. Lassen noted that appellant had a 3.5 percent binaural hearing loss and stated that
his workplace noise exposure was of sufficient intensity and duration to have caused the hearing
loss. However, he advised that appellant’s sensorineural hearing loss was not due to
employment factors and concluded that appellant had not sustained any ratable hearing loss
attributable to noise exposure at his federal employment.1
In a decision dated October 20, 2008, the Office found that appellant had not sustained a
ratable hearing loss causally related to factors of his federal employment.
LEGAL PRECEDENT
The schedule award provisions of the Federal Employees’ Compensation Act and the
implementing federal regulations set forth the number of weeks of compensation to be paid for
permanent loss of use of specified members, functions and organs of the body listed in the
schedule. However, neither the Act nor the regulations specify the manner in which the
percentage loss of a member, function or organ shall be determined. The method of determining
this percentage rests in the sound discretion of the Office. To ensure consistent results and equal
justice under the law to all claimants, good administrative practice requires the use of uniform
standards applicable to all claimants.
The Office evaluates permanent hearing loss in accordance with the standards contained
in the American Medical Association, Guides to the Evaluation of Permanent Impairment (5th
ed. 2001). Using the hearing levels recorded at frequencies of 500, 1,000, 2,000 and 3,000
cycles per second (cps), the losses at each frequency are added up and averaged. Then a “fence”
of 25 decibels is deducted because, as the A.M.A., Guides points out, losses below 25 decibels
result in no impairment in the ability to hear everyday sounds under everyday conditions. The
remaining amount is multiplied by 1.5 to arrive at the percentage of monaural loss. The binaural
loss is determined by calculating the loss in each ear using the formula for monaural loss. The
lesser loss is multiplied by five, then added to the greater loss and the total is divided by six, to
arrive at the amount of the binaural hearing loss. The Board has concurred in the Office’s
adoption of this standard for evaluating hearing loss.

1

Dr. Lasson did not recommend hearing aids.

2

ANALYSIS
The Board finds that the case is not in posture for a decision on whether appellant
sustained a ratable hearing loss while in the performance of duty. Further development of the
medical evidence is required.
The Office referred this case to Dr. Lassen, who obtained audiometric testing on
appellant, which showed a hearing loss. The September 18, 2008 audiogram indicated a ratable
hearing loss, which Dr. Lassen noted was consistent with appellant’s history of noise exposure.
However, Dr. Lassen determined that appellant’s hearing loss was not causally related to factors
of his federal employment. His medical report did not address the basis for his stated conclusion
on causal relationship. Therefore, the Board will set aside the Office’s October 20, 2008
decision and remand the case for further development of the medical evidence. Dr. Lasson
offered no medical rationale to explain why appellant’s employment was not a contributing
factor to the diagnosed bilateral hearing loss. As the Office attempted development of the claim
it has no obligation to further develop the evidence.2 After such further development as may be
necessary the Office shall issue an appropriate final decision on appellant’s hearing loss.3
The October 20, 2008 decision of the Office is set aside and the case remanded for
further action consistent with this opinion.
CONCLUSION
The Board finds that the case is not in posture for decision.

2

See Melvin James, 55 ECAB 406 (2004); Walter A. Fundinger, Jr., 37 ECAB 200 (1985).

3

The record contains several audiograms obtained by the employing establishment, but none of these were
certified by a physician as accurate. The Board has held that, if an audiogram is prepared by an audiologist, it must
be certified by a physician as being accurate before it can be used to determine the percentage of hearing loss.
Joshua A. Holmes, 42 ECAB 231, 236 (1990).

3

ORDER
IT IS HEREBY ORDERED THAT the October 20, 2008 decision of the Office of
Workers’ Compensation Programs be set aside and remanded for further development.
Issued: July 20, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

